DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 20 January 2022.
Claims 1-11 and 13-20 are currently pending and being examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically there does not appear to be a written description of the claim limitation of “discharging a partial amount of the volume of gas introduced into the packaging volume from the packaging volume into a collection volume in fluid communication with the packaging volume while maintaining the packaging volume” in the application as filed. Adequate written description means that, in the specification, the applicant must “convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the [claimed] invention.” Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 [19 USPQ2d 1111] (Fed. Cir. 1991). When no such description can be found in the specification, the only thing the PTO can reasonably be expected to do is to point out its nonexistence. In re Alton, 76 F.3d 1168, 1175 [37 USPQ2d 1578] (Fed. Cir. 1996). Given the lack of disclosure explaining how the packaging volume is maintained when a volume is discharged, examiner concludes that the application fails to reasonably convey that the inventors, at the time the application was filed, had possession of the claimed invention, see MPEP 2163.04.  As a point of clarity the written description requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly and Co., Fed. Cir. 2010, see MPEP 2161. 
Additionally, there does not appear to be a written description of the claim limitation “the discharged partial amount of the volume of gas substantially corresponds to a volume of the gas received within a theoretical partial volume of the packaging volume” in the application as filed. Given the lack of disclosure explaining how the discharged gas can correspond to a volume only located within the theoretical partial volume, examiner concludes that the application fails to reasonably convey that the inventors, at the time the application was filed, had possession of the claimed invention.

Claims 1-10 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Specifically the limitation “discharging a partial amount of the volume of gas introduced into the packaging volume from the packaging volume into a collection volume in fluid communication with the packaging volume while maintaining the packaging volume” in claim 1 is not discussed or illustrated in the specification. The language requires that when a gas is discharged from the packaging the packaging volume is maintained. The specification does not disclose how the packaging volume is actually maintained during this step and provides no working examples. Such a disclosure is required because it would not be within the knowledge already available to one of ordinary skill in the art. Generally, when gas is discharged from a volume bounded by a collapsible barrier, the pressure within the volume decreases and the pressure outside the barrier causes the barrier to decrease in volume until the inside pressure and the outside pressure have been equalized. How, in applicant’s invention, is it possible for the packaging volume to be maintained when gas is discharged? Considering all the evidence, as a whole, the examiner concludes that one of ordinary skill in the art would be unable to make the invention of claim 1 based on the content of the disclosure, see MPEP 2164.01(a). Claim 16 recites a similar limitation and is rejected based on the same reasoning above.
Additionally, the limitation “the discharged partial amount of the volume of gas substantially corresponds to a volume of the gas received within a theoretical partial volume of the packaging volume, wherein the theoretical partial volume is enclosed at least partially by a theoretical plane” in claim 1 is not discussed or illustrated in the specification. The language requires that the partial volume to be enclosed by a theoretical plane. The specification does not disclose how the partial volume is enclosed by a theoretical plane and provides no working examples. Such a disclosure is required because it would not be within the knowledge already available to one of ordinary skill in the art. In particular, it would not be known by one of ordinary skill in the art how it would be possible to trap a volume of gas in a two-dimensional plane. How, in applicant’s invention, is it possible for the remaining gas to be enclosed by a theoretical plane when a plane is two-dimensional? Considering all the evidence, as a whole, the examiner concludes that one of ordinary skill in the art would be unable to make the invention of claims 1 and 16 based on the content of the disclosure, see MPEP 2164.01(a). Claim 16 recites a similar limitation is rejected based on the same reasoning above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 1, line 3 recites “possibly varying filling degrees”, the use of “possibly” is indefinite because it is not clear if the subject matter following the word “possibly” is a part of the claimed invention. Examiner will interpret as “varying filling degrees”. 
In regards to Claim 1, lines 8-11 recites “discharging a partial amount of the volume of gas introduced into the packaging volume from the packaging volume into a collection volume in fluid communication with the packaging volume while maintaining the packaging volume generated by the preceding filling step”. How is the packaging volume being maintained when the gas is discharged? Wouldn’t the discharge of gas decrease the packaging volume? There is no disclosure in the specification of how the packaging volume is actually maintained during this step.
In regards to Claim 1, lines 14-16 recites “wherein the discharged partial amount of the volume of gas substantially corresponds to a volume of the gas received within a theoretical partial volume of the packaging volume, wherein the theoretical partial volume is enclosed at least partially by a theoretical plane”. How is the gas enclosed by the theoretical plane? Wouldn’t the gas move freely within the whole volume, after the other gas is discharged? There is no disclosure in the specification of how the gas is held in the theoretical plane. 
In regards to Claim 1 and 18, lines 16-18 recites “the theoretical plane, which crosses the packaging volume and occupies at least a portion of an edge of the lower packaging material and the upper packaging material”. How does the plane only occupy a portion of an edge? In the figures it appears to occupy or overlay all the edges, the way the claim is written the plan could be slanted or any other configuration where it only overlaps with a portion of an edge. Examiner will interpret as the volume is enclosed within the edges of the upper and lower packaging materials.
In regards to Claim 16, contains the same rejections regarding claim 1 above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, and 13-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schiavina (US 2015/0210413).

In regards to Claim 11, Schiavina teaches a sealing station for a packaging machine, the sealing station comprising:
a channel (at least 24; Fig. 1) to connect a packaging volume (P) of at least one package positioned within the sealing station to a collection volume (9), wherein the packaging volume is enclosed between a lower packaging material (V) and an upper packaging material (H), and the channel is configured to carry a discharged predetermined partial amount of a gas present in the packaging volume from the packaging volume into the collection volume (“the residual air of the main chambers P of the trays is discharged into the chamber 9 of the bottom bell member via the dedicated holes 24, 14 left free by the film H which is temporarily raised” ¶[0018]), and the channel (109, 127, 24) is provided with a valve (18) that is capable to be disposed in a closed position to limit the predetermined partial amount of the gas to be discharged to the collection volume (“The duct 109 is provided with a mouth 17, which via intercepting units with valves means 18, 118, controlled by a processor 19, can be connected disconnected to or from a buffer 121, in turn connected to a vacuum forming pump 21, or to and from a buffer 122 with related pump 22, for the controlled supply of filtered air at the appropriate pressure” ¶[0014]).

In regards to Claim 13, Schiavina teaches the sealing station according to claim 11, wherein at least a portion of the channel (24) is configured to at least one of evacuate air from and introduce gas into the packaging volume (“a vacuum is rapidly created in the same chamber 2, which tends to raise the film H, as indicated by the arrows F3 in FIG. 4 and by step 32 of FIG. 3 and this raising action causes opening of the holes 24, 124, with the result that via these open holes the main chambers P of the trays are placed in communication with the chamber 9 of the bottom bell member,” ¶[0015]).

In regards to Claim 14, Schiavina teaches the sealing station according to claim 11, wherein the collection volume (9) is formed within a tool upper part of the sealing station (“the residual air of the main chambers P of the trays is discharged into the chamber 9 of the bottom bell member via the dedicated holes 24, 14 left free by the film H which is temporarily raised” ¶[0018]; chamber 9 is in communication with chamber 2 of the upper tool ¶[0014]).

In regards to Claim 15, Schiavina teaches the sealing station according to claim 11, wherein the collection volume (9) is formed by a separate collection container of the sealing station (“the residual air of the main chambers P of the trays is discharged into the chamber 9 of the bottom bell member via the dedicated holes 24, 14 left free by the film H which is temporarily raised” ¶[0018]; chamber 9 does not have a sealing mechanism).

In regards to Claim 17, Schiavina teaches the sealing station according to claim 11, further comprising a tool upper part and a tool lower part (1; Fig. 1) that are cooperable to define a sealing chamber for receiving the upper packaging material (H) and the lower packaging material (V), and a sealing unit disposed between the tool upper part and the tool lower part and operable to move the upper packaging material toward the lower packaging material when the upper packaging material and the lower packaging material are received in the sealing chamber (F1; ¶[0013]), wherein the sealing station is operable to introduce gas into the packaging volume to a predetermined gassing target pressure prior to the channel carrying the discharged predetermined partial amount of the gas from the packaging volume into the collection volume (“the step 33 of introducing the process gases into the trays takes place, with opening of the intercepting means 28 of FIG. 1. The process gases enter the trays via the holes 26 and thrust the film H upwards, as indicated in step 232 of FIG. 3 and as illustrated in FIG. 5, carrying the same film into contact with stop means 34 housed in a specific bottom recess of the welding means 5 and into contact with the flexible elastic gasket 136 of a spring press 36, positioned on the plate 4, over the holes 24, 124 and which shall be specified below. As a result of raising of the film H into a dome, a vertical flow, indicated schematically by the arrows F4 in FIG. 2, is created in the main chamber P of the trays and gradually saturates this chamber P and performs the washing step, pushing the air remaining in the various chambers P to exit through the holes 24, 124 not intercepted by the same film H which is in a high position.” ¶[0015]; gas is entering prior to gas exiting).

In regards to Claim 18, Schiavina teaches the sealing station according to claim 17, wherein the discharged predetermined partial amount of the gas substantially corresponds to an amount of the gas received within a theoretical partial volume of the 
    PNG
    media_image1.png
    497
    730
    media_image1.png
    Greyscale
packaging volume ("The film His suitably raised off the trays V, V' as positioned in seats 110 retracted with respect to the top surface 14 of the bottom bell member, on which surface 14 the same film rests and is thus positioned over all of the holes 24, 124 and touches the flared top end thereof." ¶[0015]; See Fig. 5 showing the theoretical partial volume above the dotted line), which theoretical partial volume is enclosed by the upper packaging material and a theoretical plane (dotted line annotated Fig. 5), which crosses the packaging volume and intersects at least a part of a combined edge of the lower packaging material and the upper packaging material (dotted line annotated Fig. 5), and wherein, after the channel has carried the discharged predetermined partial amount of the gas from the packaging volume into the collection volume ("the residual air of the main chambers P of the trays is discharged into the chamber 9 of the bottom bell member" ¶[0018]), the sealing unit is operable to move at least a portion of the upper packaging material to an end position that substantially overlies the theoretical plane to reduce the packaging volume by the theoretical partial volume so that a final pressure inside the at least one package is substantially the gassing target pressure ("In this way, between the bottom face of the film Hand the trays V, V' main chambers Pare produced, communicating freely only with the holes 26, as these chambers Pare separated from the internal chambers 2 and 9 of the bell members by the film H that surmounts and closes all the holes 24, 124." ¶[0015]; Fig. 1).

In regards to Claim 19, Schiavina teaches the sealing station according to claim 18, wherein the collection volume is formed within the tool upper part, and the tool lower part is configured to receive the lower packaging material (tray V is located in bell 8).

In regards to Claim 20, Schiavina teaches the sealing station according to claim 18, wherein the collection volume is formed by a container of the sealing station, and wherein the container is separate from the tool upper part and the tool lower part ("the residual air of the main chambers P of the trays is discharged into the chamber 9 of the bottom bell member via the dedicated holes 24, 14 left free by the film H which is temporarily raised" ¶[0018]; chamber 9 does not have a sealing mechanism).

Response to Arguments
Applicant's arguments filed 20 January 2022 have been fully considered but they are not persuasive. 
Applicant Argues the Written Description and Enablement Requirements on pages 7-10 of the Remarks. Examiner has reviewed the arguments and maintains all 112(a) rejections, Applicant’s explanation are confusing and the paragraphs pointed to in the specification do not actually support the claim language of “discharging a partial amount of the volume of gas introduced into the packaging volume from the packaging volume into a collection volume in fluid communication with the packaging volume while maintaining the packaging volume” and “the discharged partial amount of the volume of gas substantially corresponds to a volume of the gas received within a theoretical partial volume of the packaging volume, wherein the theoretical partial volume is enclosed at least partially by a theoretical plane” of claims 1 and 16.
Applicant argues “in Schiavina the holes 24, which connect the packaging volume P with the chambers 9, are not equipped with a valve means.  Furthermore, Schiavina does not suggest providing the holes 24 with a valve means for defining a predetermined partial amount of gas being discharged there through into the lower chamber 9. In Schiavina, the interception means 28 for controlling the gassing process are located outside of the sealing tool, and are therefore not installed in the holes 24. As a result, the packaging volume P is not connected via a valve with a collection volume according to newly amended claim 11.” (Remarks p. 12)
The claim limitation requires that “the channel is provided with a valve”, which means anywhere along the passage that the gas flows there has to be a valve. Examiner cites at least 24 being part of the channel and later further defines additional parts of the channel as 109 and 127. Examiner points out that valve 18 is provided as part of the channel (passage of gas) to limit amount of gas being discharged. Specifically as shown in the following passages, “the residual air of the main chambers P of the trays is discharged into the chamber 9 of the bottom bell member via the dedicated holes 24, 14 left free by the film H which is temporarily raised” ¶[0018] and “the internal chamber 2 of the top bell member 1 communicates directly and preferentially with a duct 109 associated with the bottom bell member 8, which with its ends communicates with the said slots 16 and which is provided with calibrated openings 103 for connection with the chamber 9 of the same bottom bell member. The duct 109 is provided with a mouth 17, which via intercepting units with valves means 18, 118, controlled by a processor 19, can be connected disconnected to or from a buffer 121, in turn connected to a vacuum forming pump 21, or to and from a buffer 122 with related pump 22, for the controlled supply of filtered air at the appropriate pressure (see below)” ¶[0014]. Therefore, Schiavina teaches the claim limitations of claim 11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602.  The examiner can normally be reached on Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATIE L GERTH/Examiner, Art Unit 3731
  /THOMAS M WITTENSCHLAEGER/  Examiner, Art Unit 3731